Citation Nr: 1712104	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

6.  Entitlement to an increased rating in excess of 10 percent for right foot hammer toes with callouses.

7.  Entitlement to an increased rating in excess of 10 percent for left foot hammer toes with callouses.

8.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The Veteran had active service from July 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

An October 2012 rating decision denied service connection for hypertension, bilateral hearing loss, sleep apnea, a left shoulder disability, gout, and coronary artery disease.  In his February 2009 substantive appeal, the Veteran specified that he wished to perfect his appeal with respect to the issues of entitlement to service connection for hypertension, bilateral hearing loss disability, sleep apnea, and coronary artery disease.

A June 2014 rating decision granted service connection for depressive disorder and assigned a 30 percent evaluation, and continued 10 percent evaluations for the Veteran's right and left foot hammer toes.  

A November 2016 rating decision denied a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that in March 2017, the RO requested records from the Social Security Administration (SSA).  While it is unclear whether the Veteran is currently in receipt of disability benefits from SSA, the RO appears to have reached the conclusion that SSA might possess records relevant to the Veteran's claims.  A March 2017 deferred rating decision indicates that SSA records should be requested, and the RO subsequently did request records.  However, the file does not contain any response from SSA.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the content of any records held by SSA is unclear, the Board concludes that a determination on all issues on appeal cannot be made absent records held by SSA.  Accordingly, on remand, the AOJ must determine whether the Veteran is in receipt of SSA disability benefits, and if so, contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Regarding his claimed hypertension, the Veteran contends that this claimed disability is related to chronic pain from his service-connected foot condition and/or his service-connected psychiatric disorder.  He has submitted treatise evidence suggesting that depression is related to an increased risk of the development of hypertension.  The Veteran has additionally argued that sleep apnea is related to his psychiatric disorder or to hypertension.  Finally, the Veteran maintains that coronary artery disease is related to his hypertension and has submitted treatise evidence discussing the effect of hypertension on cardiac functioning.  

Initially, the Board observes that the Veteran has not been advised of the evidence necessary to support a claim of entitlement to service connection on a secondary basis.  An appropriate duty to assist letter should be issued, and these issues should be adjudicated on this basis.  

The Board also concludes that as there is clinical evidence of hypertension, evidence suggesting a potential relationship between depression and hypertension, but insufficient evidence to decide the claim of entitlement to service connection for hypertension, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).  Moreover, as the development of evidence pertaining to the Veteran's hypertension claim might also provide evidence supportive of his sleep apnea and coronary artery disease claims, the Board concludes that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Finally, the Board observes that a TDIU was denied in November 2016.  The Veteran submitted a notice of disagreement (NOD) subsequently in November 2016.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue to the Veteran appropriate duty to assist notice regarding the evidence necessary to establish service connection on a secondary basis.  The Veteran should be afforded the appropriate time to respond.  

2.  Make a determination as to whether the Veteran is in receipt of SSA disability benefits.  If so, contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2016).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hypertension.    

Upon examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that hypertension was caused or aggravated by the Veteran's service-connected psychiatric disorder or bilateral foot disability.  

If so, the examiner should also be asked to provide an opinion as to whether hypertension caused or aggravated the Veteran's claimed sleep apnea or coronary artery disease.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  Issue the appellant a statement of the case on the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 19.26 (2016).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

